Exhibit 10.2
 
 
 
STOCKHOLDER AGREEMENT
 
STOCKHOLDER AGREEMENT, dated as of April __, 2014 (this “Agreement”), by and
between Red Oak Fund LP, The Red Oak Long Fund LP and Pinnacle Opportunities
Fund, LP (collectively, the “Red Oak Funds”), and Cord Blood America, Inc., a
Florida corporation (the “Company”).
 
WHEREAS, as of the date hereof, the Red Oak Funds will hold 724,000 shares of
Series A Preferred Stock of the Company which, if converted to Common Stock
would represent 29.9793% of the outstanding equity securities of the Company
(such shares, or any other voting or equity securities of the Company hereafter
acquired by the Red Oak Funds prior to the termination of this Agreement, being
referred to herein collectively as the “Shares”); and
 
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:
 
Section 1.                      Voting of Shares.
 
(a)           For purposes of this Agreement, (i)   “Sale Transaction” means a
sale or transfer of more than fifty percent (50%) of the assets or shares
outstanding of the Company on a consolidated basis or any merger (or similar
transaction) that requires approval of the Company’s stockholders and results in
a change of control of the Company; (ii) “Red Oak Offer” means a proposed Sale
Transaction in which the proposed acquirer is any of the Red Oak Funds or any
entity or group in which the Red Oak Funds  and/or David Sandberg has ten
percent (10%) or more of the economic interest; and (iii) “Excess Shares” means
such positive number of Shares, if any, determined by subtracting (x) the number
of shares of Company capital stock held by the Company’s largest stockholder
(other than the Red Oak Funds), from the total number of Shares.
 
(b)           The Red Oak Funds covenants and agrees that if, within the six
months prior to the date of a stockholder vote to approve a Red Oak Offer, a Red
Oak Funds employee, partner, member, manager or officer is or has served as a
member of the Board of Directors of the Company; the Red Oak Funds shall vote
the Excess Shares pro rata in accordance with the aggregate voting of Company
shares held by parties other than the Red Oak Funds or any entity or group which
includes the Red Oak Funds. The provisions in this Section 1(b) shall only apply
if at the time of the record date to approve such  Red Oak Offer, the Red Oak
Funds (collectively) is the stockholder holding the largest number of shares of
Company capital stock.
 
(c)           The Red Oak Funds hereby irrevocably grants to, and appoints, the
Company, and any individual designated in writing by the Company, and each of
them individually, as the Red Oak Funds’ proxy and attorney-in-fact (with full
power of substitution), for and in its name, place and stead, to vote the Excess
Shares at any meeting of the stockholders of the Company called with respect to
a Red Oak Offer.  Except as otherwise provided for herein, the Red Oak Funds
hereby (i) affirm that the irrevocable proxy is coupled with an interest and may
under no circumstances be revoked, (ii) ratify and confirm all that the proxies
appointed hereunder may lawfully do or cause to be done by virtue hereof and
(iii) affirm that such irrevocable proxy is executed and intended to be
irrevocable in accordance with the provisions of Section 607.0722 of the Florida
Business Corporation Act.  Notwithstanding any other provisions of this
Agreement, the irrevocable proxy granted hereunder shall automatically terminate
upon the termination of this Agreement.
 
Section 2.                      Representations and Warranties.  Each party
hereby represents and warrants to the other with respect to itself as follows:
 
(a)           Power, Binding Agreement. Each party has the legal capacity and
all requisite power and authority to enter into and perform all of its
obligations under this Agreement. This Agreement has been duly and validly
executed and delivered by each party and constitutes a valid and binding
obligation of such party, enforceable against such party in accordance with its
terms.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           No Conflicts.  The execution and delivery of this Agreement do
not, and the consummation of the transactions contemplated hereby will not,
conflict with or result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, any provision of any loan or credit agreement, note, bond, mortgage,
indenture, lease, or other agreement, instrument, permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to the Company, the Red Oak Funds, the Shares or any of the parties’
properties or assets.  Except as expressly contemplated hereby, the Red Oak
Funds are not a party to, and the Shares are not subject to or bound in any
manner by, any contract or agreement relating to the Shares, including without
limitation, any voting agreement, option agreement, purchase agreement,
stockholders’ agreement, partnership agreement or voting trust.
 
Section 3.                      Termination.  This Agreement shall terminate
upon the earlier of (a) such date as the Red Oak Funds (collectively) is no
longer the stockholder owning the largest number of shares of the Company’s
outstanding capital stock; or (b) the Shares constitute less than 10% of the
outstanding shares of Company capital stock.
 
Section 4.                      Specific Performance. The parties hereto agree
that irreparable damage would occur in the event any provision of this Agreement
was not performed in accordance with the terms hereof and that the parties shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or in equity.
 
 
Section 5.                      Fiduciary Duties.  The Red Oak Funds are
entering this Agreement solely in their capacity as an owner of their respective
Shares, and nothing herein shall prohibit, prevent or preclude any Red Oak Funds
designee from taking or not taking any action in his or her capacity as an
officer or director of the Company.
 
Section 6.                      Miscellaneous.
 
(a)           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect thereto. This Agreement may not be amended,
modified or rescinded except by an instrument in writing signed by each of the
parties hereto.
 
(b)           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in a mutually acceptable manner in order that the
terms of this Agreement remain as originally contemplated to the fullest extent
possible.
 
(c)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida without regard to the
principles of conflicts of law thereof.
 
(d)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly delivered (i) four business days after being
sent by registered or certified mail, return receipt requested, postage prepaid,
or (ii) one business day after being sent for next business day delivery, fees
prepaid, via a reputable nationwide overnight courier service, in each case to
the intended recipient as set forth below:
 
(i)           if to the Red Oak Funds, to:
 
Red Oak Partners, LLC
1969 SW 17TH St.
Boca Raton, FL 33486
Fax: 646-390-6784
Attn: David Sandberg, Portfolio Manager
 
 
 
 (ii)           if to the Company to:
 
Cord Blood America, Inc.
1857 Helm Drive
Las Vegas, NV 89119
Fax: (702) 914-7251
Attn:  Joseph Vicente, Chairman and President
Stephen Morgan, Vice President and General Counsel
 
(f)           No Third Party Beneficiaries.  This Agreement is not intended, and
shall not be deemed, to confer any rights or remedies upon any person other than
the parties hereto and their respective successors and permitted assigns, to
create any agreement of employment with any person or to otherwise create any
third-party beneficiary hereto.
 
(g)           Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void.  Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties hereto and their respective successors
and permitted assigns.
 
(h)           Interpretation. When reference is made in this Agreement to an
Article or a Section, such reference shall be to an Article or Section of this
Agreement, unless otherwise indicated.  The headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.  The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.  Any reference to any federal, state, local or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. No summary of this
Agreement prepared by the parties shall affect in any way the meaning or
interpretation of this Agreement.
 
(i)           Submission to Jurisdiction.  Each of the parties to this Agreement
(a) consents to submit itself to the personal jurisdiction of any state or
federal court sitting in the State of Florida in any action or proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement, (b) agrees that all claims in respect of such
action or proceeding may be heard and determined in any such court, (c) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court and (d) agrees not to bring any
action or proceeding arising out of or relating to this Agreement or any of the
transaction contemplated by this Agreement in any other court.  Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto.  Any
party hereto may make service on another party by sending or delivering a copy
of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 6(e).  Nothing in this Section,
however, shall affect the right of any party to serve legal process in any other
manner permitted by law.
 
(j)           WAIVER OF JURY TRIAL.   EACH OF THE COMPANY AND THE RED OAK FUNDS
HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF THE PARENT, THE COMPANY OR THE RED OAK FUNDS IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.
 
[Signature Page to follow.]
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Preferred Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



 
CORD BLOOD AMERICA, INC.
         
 
By:
/s/ Joseph Vicente       Joseph Vicente       President          

 
 

 
Red Oak Fund LP
         
 
By:
/s/ David Sandberg       David Sandberg       Portfolio Manager          

 

 

 
Red Oak Long Fund LP
         
 
By:
/s/ David Sandberg       David Sandberg       Portfolio Manager          


 

 
Pinnacle Opportunities Fund, LP
         
 
By:
/s/ David Sandberg       David Sandberg       Portfolio Manager          



 
4


--------------------------------------------------------------------------------